
	
		II
		Calendar No. 108
		112th CONGRESS
		1st Session
		S. 1231
		IN THE SENATE OF THE UNITED STATES
		
			June 20 (legislative day, June 16),
			 2011
			Mr. Leahy (for himself,
			 Mr. Portman, Mr. Blumenthal, Mr.
			 Franken, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 21, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize the Second Chance Act of
		  2007.
	
	
		1.Short titleThis Act may be cited as the
			 Second Chance Reauthorization Act of
			 2011.
		2.Improvements to
			 existing programs
			(a)Reauthorization
			 of adult and juvenile offender State and local demonstration
			 projectsSection 2976 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)Grant
				authorizationThe Attorney General shall make grants to States,
				local governments, territories, or Indian tribes, or any combination thereof
				(in this section referred to as an eligible entity), in
				partnership with stakeholders, services providers, and nonprofit organizations
				for the purpose of strategic planning and implementation of adult and juvenile
				offender reentry
				projects.
						;
				(2)by striking
			 subsections (d), (e), and (f) and inserting the following:
					
						(d)Combined grant
				applicationThe Attorney General shall develop a procedure to
				allow applicants to submit a single application for a planning grant under
				subsection (e) and an implementation grant under subsection (f).
						(e)Planning
				grants
							(1)In
				generalExcept as provided in paragraph (3), the Attorney General
				may make a grant to an eligible entity of not more than $75,000 to develop a
				strategic, collaborative plan for an adult or juvenile offender reentry
				demonstration project as described in subsection (h) that includes—
								(A)a budget and a
				budget justification;
								(B)a description of
				the outcome measures that will be used to measure the effectiveness of the
				program in promoting public safety and public health;
								(C)the activities
				proposed;
								(D)a schedule for
				completion of the activities described in subparagraph (C); and
								(E)a description of
				the personnel necessary to complete the activities described in subparagraph
				(C).
								(2)Application
								(A)In
				generalAn eligible entity desiring a planning grant under this
				subsection shall submit to the Attorney General an application that shall
				include a commitment by the applicant to partner with a local evaluator to
				identify and analyze data that will—
									(i)enable the grantee
				to target the intended offender population; and
									(ii)serve as a
				baseline for purposes of the evaluation.
									(B)ProcedureThe
				Attorney General shall develop a procedure to evaluate the qualifications of a
				local evaluator described in subparagraph (A).
								(3)Maximum total
				grants and minimum allocation
								(A)Maximum
				amountThe Attorney General may not make planning grants and
				implementation grants to 1 eligible entity in a total amount that is more than
				a $1,000,000.
								(B)Minimum
				allocationUnless all eligible applications submitted by a State,
				or unit of local government within such State, for a planning grant have been
				awarded funds under this section, the State, in combination with the all of the
				grantees within the State (other than Indian tribes), shall be allocated for
				each fiscal year not less than 0.75 percent of the total amount appropriated in
				the fiscal year under this section for planning and implementation
				grants.
								(4)Period of
				grantA planning grant made under this subsection shall be for a
				period of 1 year, beginning on the first day of the month in which the planning
				grant is made.
							(f)Implementation
				grants
							(1)ApplicationsAn
				eligible entity desiring an implementation grant under this subsection shall
				submit to the Attorney General an application that—
								(A)contains a reentry
				strategic plan as described in subsection (h), which describes the long-term
				strategy and incorporates a detailed implementation schedule, including the
				plans of the applicant to fund the program after Federal funding is
				discontinued;
								(B)identifies the
				local government role and the role of governmental agencies and nonprofit
				organizations that will be coordinated by, and that will collaborate on, the
				offender reentry strategy of the applicant, and certifies the involvement of
				such agencies and organizations;
								(C)describes the
				evidence-based methodology and outcome measures that will be used to evaluate
				the program funded with a grant under this subsection, and specifically
				explains how such measurements will provide valid measures of the impact of
				that program; and
								(D)describes how the
				project could be broadly replicated if demonstrated to be effective.
								(2)RequirementsThe
				Attorney General may make a grant to an applicant under this subsection only if
				the application—
								(A)reflects explicit
				support of the chief executive officer of the State, unit of local government,
				territory, or Indian tribe applying for a grant under this subsection;
								(B)provides extensive
				discussion of the role of State corrections departments, community corrections
				agencies, juvenile justice systems, or local jail systems in ensuring
				successful reentry of offenders into their communities;
								(C)provides extensive
				evidence of collaboration with State and local government agencies overseeing
				health, housing, child welfare, education, substance abuse, victims services,
				and employment services, and with local law enforcement agencies;
								(D)provides a plan
				for analysis of the statutory, regulatory, rules-based, and practice-based
				hurdles to reintegration of offenders into the community;
								(E)includes the use
				of a State, local, territorial, or tribal task force, described in subsection
				(i), to carry out the activities funded under the grant;
								(F)provides a plan
				for continued collaboration with a local evaluator as necessary to meeting the
				requirements under subsection (h); and
								(G)demonstrates that
				the applicant participated in the planning grant process or engaged in
				comparable planning for the reentry project.
								(3)Priority
				considerationsThe Attorney General shall give priority to grant
				applications under this subsection that best—
								(A)focus initiative
				on geographic areas with a disproportionate population of offenders released
				from prisons, jails, and juvenile facilities;
								(B)include—
									(i)input from
				nonprofit organizations, in any case where relevant input is available and
				appropriate to the grant application;
									(ii)consultation with
				crime victims and offenders who are released from prisons, jails, and juvenile
				facilities;
									(iii)coordination
				with families of offenders; and
									(iv)input, where
				appropriate from the juvenile justice coordinating council of the
				region;
									(C)demonstrate
				effective case assessment and management abilities in order to provide
				comprehensive and continuous reentry, including—
									(i)planning while
				offenders are in prison, jail, or a juvenile facility, prerelease transition
				housing, and community release;
									(ii)establishing
				prerelease planning procedures to ensure that the eligibility of an offender
				for Federal or State benefits upon release is established prior to release,
				subject to any limitations in law, and to ensure that offenders obtain all
				necessary referrals for reentry services, including assistance identifying and
				securing suitable housing; and
									(iii)delivery of
				continuous and appropriate drug treatment, medical care, job training and
				placement, educational services, or any other service or support needed for
				reentry;
									(D)review the process
				by which the applicant adjudicates violations of parole, probation, or
				supervision following release from prison, jail, or a juvenile facility, taking
				into account public safety and the use of graduated, community-based sanctions
				for minor and technical violations of parole, probation, or supervision
				(specifically those violations that are not otherwise, and independently, a
				violation of law);
								(E)provide for an
				independent evaluation of reentry programs that include, to the maximum extent
				possible, random assignment and controlled studies to determine the
				effectiveness of such programs;
								(F)target high-risk
				offenders for reentry programs through validated assessment tools; and
								(G)target offenders
				with histories of homelessness, substance abuse, or mental illness, including a
				prerelease assessment of the housing status of the offender and behavioral
				health needs of the offender with clear coordination with mental health,
				substance abuse, or homelessness services systems to achieve stable and
				permanent housing outcomes with appropriate support service.
								(4)AmountThe
				amount of a grant made under this subsection may not be more than
				$925,000.
							(5)Period of
				grantA grant made under this subsection shall be effective for a
				2-year period—
								(A)beginning on the
				date on which the planning grant awarded under subsection (e) concludes;
				or
								(B)in the case of an
				implementation grant awarded to an eligible entity that did not receive a
				planning grant, beginning on the date on which the implementation grant is
				awarded.
								;
				(3)in subsection
			 (g)(1)(B)(ii), by striking 50 percent and inserting 75
			 percent;
				(4)in subsection
			 (h)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				generalAs a condition of receiving financial assistance under
				subsection (f), each application shall develop a comprehensive reentry
				strategic plan that—
								(A)contains a plan to
				assess inmate reentry needs and measurable annual and 3-year performance
				outcomes;
								(B)uses, to the
				maximum extent possible, randomly assigned and controlled studies, or rigorous
				quasi-experimental studies with matched comparison groups, to determine the
				effectiveness of the program funded with a grant under subsection (f);
				and
								(C)includes as a goal
				of the plan to reduce the rate of recidivism for offenders released from
				prison, jail or a juvenile facility with funds made available under subsection
				(f).
								(2)Local
				evaluatorA partnership with a local evaluator described in
				subsection (e)(2) shall require the local evaluator to use the baseline data
				and target population characteristics developed under a subsection (e) planning
				grant to derive a feasible and meaningful target goal for recidivism reduction
				during the 3-year period beginning on the date of implementation of the
				program.
							;
				
					(5)in subsection
			 (i)(1), by striking under this section and inserting
			 under subsection (f);
				(6)in subsection
			 (j)—
					(A)in paragraph (1),
			 by inserting for an implementation grant under subsection (f)
			 after applicant;
					(B)in paragraph
			 (2)—
						(i)in subparagraph
			 (E), by inserting , where appropriate after
			 support; and
						(ii)by striking
			 subparagraphs (F), (G), and (H), and inserting the following:
							
								(F)a cost-benefit
				analysis to determine the cost effectiveness of the reentry program;
								(G)increased number
				of staff trained to administer reentry services;
								(H)increased
				proportion of individuals served by the program among those eligible to receive
				services;
								(I)increased number
				of individuals receiving risk screening needs assessment, and case planning
				services;
								(J)increased
				enrollment in, and completion of treatment services, including substance abuse
				and mental health services among those assessed as needing such
				services;
								(K)increased
				enrollment in and degrees earned from educational programs, including GED,
				vocational training, and college education;
								(L)increased number
				of individuals obtaining and retaining employment;
								(M)increased number
				of individuals obtaining housing;
								(N)reduction in drug
				and alcohol use; and
								(O)reduction in
				recidivism rates for individuals receiving reentry services after release, as
				compared to either baseline recidivism rates in the jurisdiction of the grantee
				or recidivism rates of the control or comparison
				group.
								;
				
						(C)in paragraph (4),
			 by striking this section and inserting subsection
			 (f); and
					(D)in paragraph (5),
			 by striking this section and inserting subsection
			 (f);
					(7)in subsection
			 (k)(1), by striking this section each place the term appears and
			 inserting subsection (f);
				(8)in subsection
			 (l)—
					(A)in paragraph (2),
			 by inserting beginning on the date on which the most recent
			 implementation grant is made to the grantee under subsection (f) after
			 2-year period; and
					(B)in paragraph (4),
			 by striking over a 2-year period and inserting during the
			 2-year period described in paragraph (2);
					(9)in subsection
			 (o)(1), by striking appropriated and all that follows and
			 inserting the following: appropriated—
					
						(A)$40,000,000 for
				fiscal year 2012;
						(B)$45,000,000 for
				fiscal year 2013;
						(C)$50,000,000 for
				fiscal year 2014;
						(D)$55,000,000 for
				fiscal year 2015; and
						(E)$60,000,000 for
				fiscal year 2016.
						;
				and
				(10)by adding at the
			 end the following:
					
						(p)DefinitionsIn
				this section—
							(1)the term
				exoneree means an individual who—
								(A)has been convicted
				of a Federal or State offense that is punishable by a term of imprisonment of
				more than 1 year;
								(B)has served a term
				of imprisonment for not less than 6 months in a Federal or State prison or
				correctional facility as a result of the conviction described in subparagraph
				(A); and
								(C)has been
				determined to be factually innocent of the offense described in subparagraph
				(A); and
								(2)the term
				offender includes an
				exoneree.
							.
				(b)Cost-Effective
			 alternatives to incarceration program
				(1)AuthorizationTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by striking part CC (42 U.S.C. 3797q et seq.) and inserting
			 the following:
					
						CCCost effective
				alternatives to incarceration program
							2901.DefinitionsIn this part:
								(1)Eligible
				offenderThe term eligible offender means an
				individual who—
									(A)has been charged,
				sentenced, or convicted of a crime for which a sentence of imprisonment of more
				than 1 year is authorized; and
									(B)does not have 1 or
				more prior convictions for a felony crime of violence involving the use or
				attempted use of force against a person with the intent to cause death or
				serious bodily harm.
									(2)Probation with
				enforcement programThe term probation with enforcement
				program means a program that—
									(A)reduces drug use,
				crime, and recidivism by requiring swift, predictable, and graduated sanctions
				for noncompliance with the conditions of probation, as determined by the
				Attorney General;
									(B)identifies for
				enrollment in the program eligible offenders who are serving a term of
				probation and who are at high risk of failing to observe the conditions of
				supervision and of being returned to incarceration as a result of the
				failure;
									(C)notifies eligible
				offenders of the rules of the probation demonstration program, and consequences
				for violating such rules;
									(D)monitors eligible
				offenders for illicit drug use with regular and rapid-result drug
				screening;
									(E)monitors eligible
				offenders for violations of other rules and probation terms, including failure
				to pay court-ordered financial obligations, such as child support or victim
				restitution;
									(F)responds to
				violations of the other rules and probation terms with immediate arrest of the
				violating eligible offender, and swift and certain modification of the
				conditions of probation, including imposition of short jail stays (which may
				gradually become longer with each additional violation and
				modification);
									(G)immediately
				responds to eligible offenders who have absconded from supervision with service
				of bench warrants and immediate sanctions;
									(H)provides rewards
				to eligible offenders who comply with such rules;
									(I)ensures funding
				for, and referral to, substance abuse treatment for eligible offenders who
				repeatedly fail to refrain from illicit drug use; and
									(J)establishes
				procedures to terminate program participation by, and initiate revocation to a
				term of incarceration for, eligible offenders who habitually fail to abide by
				program rules and pose a threat to public safety.
									(3)Law enforcement
				or prosecution drug treatment alternative to prison programThe
				term law enforcement or prosecution drug treatment alternative to prison
				program means a program that—
									(A)is administered by
				a prosecutor or law enforcement officer of a State, Indian tribe, or local
				government;
									(B)requires an
				eligible offender who is sentenced to participate in the program (instead of
				incarceration) to participate in a comprehensive substance abuse treatment
				program that is approved by the State or Indian tribe and licensed, if
				necessary, to provide medical and other health services;
									(C)requires an
				eligible offender to receive the consent of the prosecutor or law enforcement
				officer involved to participate in the program;
									(D)in the case of an
				eligible offender who is sentenced to participate in the program, requires the
				offender to serve a sentence of imprisonment with respect to the crime involved
				if the prosecutor or law enforcement officer, in conjunction with the treatment
				provider, determines that the eligible offender has not successfully completed
				the relevant substance abuse treatment program described in subparagraph
				(B);
									(E)provides for the
				dismissal of the criminal charges that lead to the participation of an eligible
				offender in the program if the eligible offender is determined to have
				successfully completed the program;
									(F)requires each
				substance abuse provider treating an eligible offender under the program
				to—
										(i)make periodic
				reports of the progress of the treatment of the eligible offender to the law
				enforcement officer involved and to the appropriate court in which the eligible
				offender was convicted; and
										(ii)notify the
				prosecutor or law enforcement officer involved and the appropriate court if the
				eligible offender absconds from the facility of the treatment provider or
				otherwise violates the terms and conditions of the program, consistent with
				Federal and State confidentiality requirements; and
										(G)has an enforcement
				unit comprised of law enforcement officers involved, the duties of which shall
				include—
										(i)verifying the
				address of an eligible offender and other contacts; and
										(ii)if necessary,
				locating, apprehending, and arresting an eligible offender who has absconded
				from the facility of a substance abuse treatment provider or otherwise violated
				the terms and conditions of the program and returning the eligible offender to
				the appropriate court for sentencing for the crime involved.
										(4)Reentry
				courtThe term reentry court means a program
				that—
									(A)monitors juvenile
				and adult eligible offenders reentering the community;
									(B)provides juvenile
				and adult eligible offenders reentering the community with coordinated and
				comprehensive reentry services and programs, such as—
										(i)drug and alcohol
				testing and assessment for treatment;
										(ii)assessment for
				substance abuse from a substance abuse professional who is approved by the
				State or Indian tribe and licensed by the appropriate entity to provide alcohol
				and drug addiction treatment, as appropriate;
										(iii)substance abuse
				treatment from a provider that is approved by the State or Indian tribe, and
				licensed, if necessary, to provide medical and other health services;
										(iv)health (including
				mental health) services and assessment;
										(v)aftercare and case
				management services that—
											(I)facilitate access
				to clinical care and related health services; and
											(II)coordinate with
				such clinical care and related health services; and
											(vi)any other
				services needed for reentry;
										(C)convenes community
				impact panels, victim impact panels, or victim impact educational
				classes;
									(D)provides and
				coordinates the delivery of community services to juvenile and adult eligible
				offenders, including—
										(i)housing
				assistance;
										(ii)education;
										(iii)job
				training;
										(iv)conflict
				resolution skills training;
										(v)batterer
				intervention programs; and
										(vi)other appropriate
				social services; and
										(E)establishes and
				implements graduated sanctions and incentives.
									2902.Grant
				authority
								(a)In
				generalThe Attorney General may make grants to States, local
				governments, territories, Indian tribes, nonprofit agencies, or any combination
				thereof, to develop, implement, or expand programs that provide alternatives to
				incarceration, in accordance with this part.
								(b)Allowable
				uses
									(1)In
				generalA grant under this part may be used for the expenses of a
				law enforcement or prosecution drug treatment alternatives to prison program, a
				problem-solving court, including a reentry court, or a probation with
				enforcement program including for—
										(A)salaries,
				personnel costs, equipment costs, and other costs directly related to the
				operation or evaluation of the program;
										(B)payments for
				providers that are approved by the State or Indian tribe and licensed, if
				necessary, to provide needed treatment or education to eligible offenders
				participating in the program, including aftercare supervision, mental health
				services, substance abuse services, vocational training, education, and job
				placement; and
										(C)payments to public
				and nonprofit private entities that are approved by the State or Indian tribe
				and licensed, if necessary, to provide mental health, alcohol and drug
				addiction treatment to offenders participating in the program.
										(2)Supplement and
				not supplantGrants made under this part shall be used to
				supplement, and not supplant, non-Federal funds that would otherwise be
				available for programs described in this part.
									(c)Applications
									(1)In
				generalA State, local government, territory, Indian tribe, or
				nonprofit agency desiring a grant under this part shall submit an application
				to the Attorney General in such form and containing such information as the
				Attorney General may reasonably require.
									(2)Application
				contentsAn application submitted under paragraph (1)
				shall—
										(A)describe the
				program to be assisted under this part and the need for the program to serve
				eligible offenders;
										(B)describe a
				long-term strategy and detailed implementation plan for the program, including
				how the applicant plans to pay for the program after the Federal funding is
				discontinued;
										(C)identify the
				governmental and community agencies the activities of which shall be
				coordinated under the project;
										(D)certify
				that—
											(i)all agencies
				affected by the program, including community corrections and parole entities,
				have been appropriately consulted in the development of the program; and
											(ii)there will be
				appropriate coordination with all such agencies in the implementation of the
				program; and
											(E)describe the
				methodology and outcome measures that will be used to evaluate the
				program.
										2903.Federal
				share
								(a)Matching
				requirementThe Federal share
				of the cost of an activity carried out using a grant under this part shall be
				not more than 50 percent.
								(b)In-Kind
				contributions
									(1)In
				generalSubject to paragraph (2), the recipient of a grant under
				this part may meet the matching requirement under subsection (a) by making
				in-kind contributions of goods or services that are directly related to the
				purpose for which the grant was awarded.
									(2)Maximum
				percentageNot more than 75 percent of the amount provided by a
				recipient of a grant under this part to meet the matching requirement under
				subsection (a) may be provided through in-kind contributions under paragraph
				(1).
									2904.Geographic
				distributionThe Attorney
				General shall ensure that, to the extent practicable, the distribution of
				grants under this part is equitable and includes States, local governments,
				territories, Indian tribes, or nonprofit agencies—
								(1)in each State;
				and
								(2)in rural,
				suburban, tribal, and urban jurisdictions.
								2905.Reports and
				evaluationsEach entity
				receiving a grant under this section shall submit to the Attorney General, for
				each fiscal year in which funds received under the grant are expended, a
				report, at such time and in such manner as the Attorney General may reasonably
				require, that contains—
								(1)a summary of the
				activities carried out under the program assisted by the grant;
								(2)an assessment of
				whether the activities are meeting the need for the program identified in the
				application submitted under section 2902(c); and
								(3)such other
				information as the Attorney General may require.
								2906.Training and
				technical assistanceThe
				Attorney General may, using amounts made available to carry out this part,
				establish training and technical assistance for grantees, including—
								(1)providing
				education, training, and technical assistance for States, Indian tribes,
				territories, local governments, service providers, and nonprofit organizations
				relating to problem-solving courts, law enforcement drug treatment alternative
				to prison programs, and probation with enforcement programs;
								(2)collecting data
				and best practices from grantees and other agencies and organizations;
								(3)developing and
				disseminating evaluation tools, mechanisms, and measures to better assess and
				document performance measures and outcomes;
								(4)disseminating
				information to States and other relevant entities about best practices, policy
				standards, and research findings; and
								(5)interdisciplinary
				and profession-specific training for relevant professionals on information and
				skills necessary to plan, implement, or expand problem-solving courts, law
				enforcement drug treatment alternative to prisons programs, and probation with
				enforcement programs.
								2907.Authorization
				of appropriations
								(a)In
				generalThere are authorized
				to be appropriated to carry out this part—
									(1)$10,000,000 for
				fiscal year 2012;
									(2)$12,000,000 for
				fiscal year 2013;
									(3)$14,000,000 for
				fiscal year 2014;
									(4)$16,000,000 for
				fiscal year 2015; and
									(5)$20,000,000 for
				fiscal year 2016.
									(b)LimitationsOf
				the amounts made available pursuant to subsection (a) for a fiscal year—
									(1)not more than 2
				percent may be used by the Attorney General for salaries and administrative
				expenses; and
									(2)not more than 5
				percent nor less than 2 percent may be used for technical assistance and
				training.
									2908.Rule of
				constructionNothing in this
				part shall be construed to prevent a grantee that operates a drug court under
				part EE when the grant under this part is awarded from using funds from the
				grant under this part to supplement the drug court in accordance with section
				2902(b)(1).
							.
				(2)Technical and
			 conforming amendmentsTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 is amended—
					(A)in section 1001(a)
			 (42 U.S.C. 3793(a)), by striking paragraph (26); and
					(B)by striking
			 section 2978 (42 U.S.C. 3797w–2).
					(3)Savings
			 clauseA grant made under section 2978 or part CC of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w–2 and
			 3797q et seq.) before the date of enactment of this Act shall remain in full
			 force and effect under the terms, and for the duration, of the grant.
				(c)Grants for
			 family-Based substance abuse treatmentPart DD of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et seq.) is
			 amended—
				(1)in section 2921
			 (42 U.S.C. 3797s), in the matter preceding paragraph (1), by inserting
			 nonprofit organizations, before and Indian;
			 and
				(2)by striking
			 section 2926(a) (42 U.S.C. 3797s–5(a)), and inserting the following:
					
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part—
							(1)$8,000,000 for
				fiscal year 2012; and
							(2)$10,000,000 for
				each of fiscal years 2013, 2014, 2015, and
				2016.
							.
				(d)Grant program To
			 evaluate and improve educational methods at prisons, jails, and juvenile
			 facilitiesTitle I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended—
				(1)by redesignating
			 part KK (42 U.S.C. 3793ee et seq.) as part LL;
				(2)by redesignating
			 the second part designated as part JJ, as added by the Second Chance Act of
			 2007 (Public Law 110–199; 122 Stat. 677), relating to grants to evaluate and
			 improve educational methods, as part KK;
				(3)by redesignating
			 the second section designated as section 3001 and section 3002 (42 U.S.C.
			 3797dd and 3797dd–1), as added by the Second Chance Act of 2007 (Public Law
			 110–199; 122 Stat. 677), relating to grants to evaluate and improve educational
			 methods, as sections 3005 and 3006, respectively;
				(4)in section 3005,
			 as so redesignated—
					(A)in subsection
			 (a)—
						(i)in paragraph (2),
			 by striking and at the end;
						(ii)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(iii)by adding at the
			 end the following:
							
								(4)implement methods
				to improve academic and vocational education for offenders in prisons, jails,
				and juvenile facilities consistent with the best practices identified in
				subsection
				(c).
								;
						(B)by redesignating
			 subsection (c) as subsection (d); and
					(C)by inserting after
			 subsection (b), the following:
						
							(c)Best
				practicesNot later than 180 days after the date of enactment of
				the Second Chance Reauthorization Act of
				2011, the Attorney General shall identify and publish best
				practices relating to academic and vocational education for offenders in
				prisons, jails, and juvenile facilities. The best practices shall consider the
				evaluations performed and recommendations made under grants made under
				subsection (a) before the date of enactment of the Second Chance
				Reauthorization Act of 2011
							;
				and
					(5)in section 3006,
			 as so redesignated, by striking to carry and all that follows
			 through 2010 and inserting for each of fiscal years 2012,
			 2013, 2014, 2015, and 2016 for grants for purposes described in section
			 3005(a)(4).
				(e)Technology
			 careers training demonstration grantsSection 115 of the Second
			 Chance Act of 2007 (42 U.S.C. 17511) is amended—
				(1)in subsection (a),
			 by striking and Indian and inserting nonprofit
			 organizations, and Indian; and
				(2)by striking
			 subsection (e) and inserting the following:
					
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
							(1)$7,000,000 for
				each of fiscal years 2012 and 2013; and
							(2)$10,000,000 for
				each of fiscal years 2014, 2015, and
				2016.
							.
				(f)Offender reentry
			 substance abuse and criminal justice collaboration
			 programSection 201(f)(1) of the Second Chance Act of 2007 (42
			 U.S.C. 17521(f)(1)) is amended to read as follows:
				
					(1)In
				generalThere are authorized to be appropriated to carry out this
				section $15,000,000 for each of fiscal years 2012 through
				2016.
					.
			(g)Mentoring grants
			 to nonprofit organizationsSection 211 of the Second Chance Act
			 of 2007 (42 U.S.C. 17531) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g);
				(2)by inserting after
			 subsection (e) the following:
					
						(f)DefinitionIn
				this section, the term offender includes an individual who—
							(1)has been convicted
				of a Federal or State offense that is punishable by a term of imprisonment of
				more than 1 year;
							(2)has served a term
				of imprisonment for not less than 6 months in a Federal or State prison or
				correctional facility as a result of the conviction described in paragraph (1);
				and
							(3)has been
				determined to be factually innocent of the offense described in paragraph
				(1).
							;
				and
				(3)in subsection (g),
			 as redesignated, by striking this section and all that follows
			 and inserting the following: this section—
					
						(1)$15,000,000 for
				fiscal year 2012;
						(2)$16,000,000 for
				fiscal year 2013;
						(3)$16,000,000 for
				fiscal year 2014;
						(4)$19,000,000 for
				fiscal year 2015; and
						(5)$20,000,000 for
				fiscal year
				2016.
						.
				3.Audit and
			 accountability of grantees
			(a)DefinitionIn
			 this section, the term unresolved audit finding means an audit
			 report finding or recommendation that a grantee has used grant funds for an
			 unauthorized expenditure or otherwise unallowable cost that is not closed or
			 resolved during a 1-year period beginning on the date of an initial
			 notification of the finding or recommendation.
			(b)Audit
			 requirementBeginning in fiscal year 2012, and every 3 years
			 thereafter, the Inspector General of the Department of Justice shall conduct an
			 audit of not less than 5 percent of all grantees that are awarded funding
			 under—
				(1)section 2976(b) of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b));
				(2)part CC of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797q et
			 seq.), as amended by this Act;
				(3)part DD of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et
			 seq.);
				(4)part JJ of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797dd et
			 seq.); or
				(5)section 115, 201,
			 or 211 of the Second Chance Act of 2007 (42 U.S.C. 17511, 17521, and
			 17531).
				(c)Mandatory
			 exclusionA grantee that is found to have an unresolved audit
			 finding under an audit conducted under subsection (b) may not receive grant
			 funds under the grant programs described in paragraphs (1) through (5) of
			 subsection (b) in the fiscal year following the fiscal year to which the
			 finding relates.
			(d)Priority of
			 grant awardsThe Attorney General, in awarding grants under the
			 programs described in paragraphs (1) through (5) of subsection (b) shall give
			 priority to eligible entities that during the 2-year period preceding the
			 application for a grant have not been found to have an unresolved audit
			 finding.
			4.Federal reentry
			 improvements
			(a)Responsible
			 reintegration of offendersSection 212 of the Second Chance Act
			 of 2007 (42 U.S.C. 17532) is repealed.
			(b)Federal prisoner
			 reentry initiativeSection 231 of the Second Chance Act of 2007
			 (42 U.S.C. 17541) is amended—
				(1)in subsection
			 (g)—
					(A)in paragraph (3),
			 by striking carried out during fiscal years 2009 and 2010 and
			 inserting carried out during fiscal years 2012 through 2016;
			 and
					(B)in paragraph
			 (5)(A)(i), by striking 65 years and inserting 60
			 years;
					(2)by striking
			 subsection (h);
				(3)by redesignating
			 subsection (i) as subsection (h); and
				(4)in subsection (h),
			 as so redesignated, by striking 2009 and 2010 and inserting
			 2012 through 2016.
				(c)Enhancing
			 reporting requirements pertaining to community
			 correctionsSection 3624(c) of title 18, United States Code, is
			 amended—
				(1)in paragraph (5),
			 in the second sentence, by inserting , and number of prisoners not being
			 place in community corrections facilities for each reason set forth
			 before , and any other information; and
				(2)in paragraph (6),
			 by striking the Second Chance Act of 2007 and inserting
			 the Second Chance Reauthorization Act
			 of 2011.
				(d)Termination of
			 study on effectiveness of depot naltrexone for heroin
			 addictionSection 244 of the Second Chance Act of 2007 (42 U.S.C.
			 17554) is repealed.
			(e)Authorization of
			 appropriations for researchSection 245 of the Second Chance Act
			 of 2007 (42 U.S.C. 17555) is amended—
				(1)by striking
			 243, and 244 and inserting and 243; and
				(2)by striking
			 2009 and 2010 and inserting 2012, 2013, 2014, 2015, and
			 2016.
				(f)Federal prisoner
			 recidivism reduction programming enhancement
				(1)In
			 generalSection 3621 of title 18, United States Code, is
			 amended—
					(A)by redesignating
			 subsection (g) as subsection (h); and
					(B)by inserting after
			 subsection (f) the following:
						
							(g)Incentive for
				prisoners' participation in reentry programs proven To reduce
				recidivism
								(1)DefinitionsIn
				this subsection—
									(A)the term
				demonstrated to reduce recidivism means that the Director of
				Bureau of Prisons has determined that appropriate research has been conducted
				and has validated the effectiveness of the program on recidivism; and
									(B)the term
				successfully participates means that a prisoner has been
				enrolled for a period of not less than 180 days during the 12 months preceding
				the award of credit in 1 or more programs—
										(i)for which the
				prisoner is eligible; and
										(ii)that meet the
				treatment and program needs of the prisoner.
										(2)Eligibility to
				earn additional creditAny prisoner who, in the judgment of the
				Director of the Bureau of Prisons, successfully participates in a program that
				has been demonstrated to reduce recidivism, is eligible to earn additional
				credit toward satisfaction of the sentence being served by the prisoner.
								(3)Credit toward
				service of sentenceExcept as provided in paragraph (4), a
				prisoner may receive credit toward service of the sentence of the prisoner of
				up to 60 days per year for each year in which the prisoner is in custody of the
				Bureau of Prisons and successfully participates in a program described in
				paragraph (2). Any credits awarded under this subsection shall vest on the date
				the prisoner is released from custody.
								(4)Limitation on
				awards of credit
									(A)In
				generalA prisoner may accrue credit toward service of the
				sentence of the prisoner under this subsection if—
										(i)the credit accrued
				under this subsection is combined with reductions in the period of time the
				prisoner remains in custody resulting from participation in a residential
				substance abuse program; and
										(ii)credit received
				under section 3624(b) does not exceed 33 percent of the sentence imposed on the
				prisoner.
										(B)Prior time
				creditNo credits shall be awarded for any time spent in—
										(i)programs during
				the 180-day period preceding the enactment of the
				Second Chance Reauthorization Act of
				2011; or
										(ii)official
				detention prior to the date the sentence commences under section
				3585(a).
										(5)Receipt of
				credit at end of yearA prisoner may receive credit at the end of
				each year of the sentence being served by the prisoner, beginning at the end of
				the first year of the sentence, subject to a determination by the Director by
				the Bureau of Prisons that during the year the prisoner display exemplary
				compliance with institutional disciplinary regulations. For purposes of this
				section, the first year shall commence on the date the sentence commences under
				section
				3585(a).
								.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 180
			 days after the date of enactment of this Act.
				
	
		1.Short titleThis Act may be cited as the
			 Second Chance Reauthorization Act of
			 2011.
		2.Improvements to existing
			 programs
			(a)Reauthorization of
			 adult and juvenile offender State and local demonstration
			 projectsSection 2976 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—
				(1)by striking subsection
			 (a) and inserting the following:
					
						(a)Grant
				authorizationThe Attorney General shall make grants to States,
				local governments, territories, or Indian tribes, or any combination thereof
				(in this section referred to as an eligible entity), in
				partnership with stakeholders, services providers, and nonprofit organizations
				for the purpose of strategic planning and implementation of adult and juvenile
				offender reentry
				projects.
						;
				(2)by striking subsections
			 (d), (e), and (f) and inserting the following:
					
						(d)Combined grant
				applicationThe Attorney General shall develop a procedure to
				allow applicants to submit a single application for a planning grant under
				subsection (e) and an implementation grant under subsection (f).
						(e)Planning
				grants
							(1)In
				generalExcept as provided in paragraph (3), the Attorney General
				may make a grant to an eligible entity of not more than $75,000 to develop a
				strategic, collaborative plan for an adult or juvenile offender reentry
				demonstration project as described in subsection (h) that includes—
								(A)a budget and a budget
				justification;
								(B)a description of the
				outcome measures that will be used to measure the effectiveness of the program
				in promoting public safety and public health;
								(C)the activities
				proposed;
								(D)a schedule for completion
				of the activities described in subparagraph (C); and
								(E)a description of the
				personnel necessary to complete the activities described in subparagraph
				(C).
								(2)Application
								(A)In
				generalAn eligible entity desiring a planning grant under this
				subsection shall submit to the Attorney General an application that shall
				include a commitment by the applicant to partner with a local evaluator to
				identify and analyze data that will—
									(i)enable the grantee to
				target the intended offender population; and
									(ii)serve as a baseline for
				purposes of the evaluation.
									(B)ProcedureThe
				Attorney General shall develop a procedure to evaluate the qualifications of a
				local evaluator described in subparagraph (A).
								(3)Maximum total grants
				and minimum allocation
								(A)Maximum
				amountThe Attorney General may not make planning grants and
				implementation grants to 1 eligible entity in a total amount that is more than
				a $1,000,000.
								(B)Minimum
				allocationUnless all eligible applications submitted by a State,
				or unit of local government within such State, for a planning grant have been
				awarded funds under this section, the State, in combination with the all of the
				grantees within the State (other than Indian tribes), shall be allocated for
				each fiscal year not less than 0.75 percent of the total amount appropriated in
				the fiscal year under this section for planning and implementation
				grants.
								(4)Period of
				grantA planning grant made under this subsection shall be for a
				period of 1 year, beginning on the first day of the month in which the planning
				grant is made.
							(f)Implementation
				grants
							(1)ApplicationsAn
				eligible entity desiring an implementation grant under this subsection shall
				submit to the Attorney General an application that—
								(A)contains a reentry
				strategic plan as described in subsection (h), which describes the long-term
				strategy and incorporates a detailed implementation schedule, including the
				plans of the applicant to fund the program after Federal funding is
				discontinued;
								(B)identifies the local
				government role and the role of governmental agencies and nonprofit
				organizations that will be coordinated by, and that will collaborate on, the
				offender reentry strategy of the applicant, and certifies the involvement of
				such agencies and organizations;
								(C)describes the
				evidence-based methodology and outcome measures that will be used to evaluate
				the program funded with a grant under this subsection, and specifically
				explains how such measurements will provide valid measures of the impact of
				that program; and
								(D)describes how the project
				could be broadly replicated if demonstrated to be effective.
								(2)RequirementsThe
				Attorney General may make a grant to an applicant under this subsection only if
				the application—
								(A)reflects explicit support
				of the chief executive officer of the State, unit of local government,
				territory, or Indian tribe applying for a grant under this subsection;
								(B)provides extensive
				discussion of the role of State corrections departments, community corrections
				agencies, juvenile justice systems, or local jail systems in ensuring
				successful reentry of offenders into their communities;
								(C)provides extensive
				evidence of collaboration with State and local government agencies overseeing
				health, housing, child welfare, education, substance abuse, victims services,
				and employment services, and with local law enforcement agencies;
								(D)provides a plan for
				analysis of the statutory, regulatory, rules-based, and practice-based hurdles
				to reintegration of offenders into the community;
								(E)includes the use of a
				State, local, territorial, or tribal task force, described in subsection (i),
				to carry out the activities funded under the grant;
								(F)provides a plan for
				continued collaboration with a local evaluator as necessary to meeting the
				requirements under subsection (h); and
								(G)demonstrates that the
				applicant participated in the planning grant process or engaged in comparable
				planning for the reentry project.
								(3)Priority
				considerationsThe Attorney General shall give priority to grant
				applications under this subsection that best—
								(A)focus initiative on
				geographic areas with a disproportionate population of offenders released from
				prisons, jails, and juvenile facilities;
								(B)include—
									(i)input from nonprofit
				organizations, in any case where relevant input is available and appropriate to
				the grant application;
									(ii)consultation with crime
				victims and offenders who are released from prisons, jails, and juvenile
				facilities;
									(iii)coordination with
				families of offenders; and
									(iv)input, where
				appropriate, from the juvenile justice coordinating council of the
				region;
									(C)demonstrate effective
				case assessment and management abilities in order to provide comprehensive and
				continuous reentry, including—
									(i)planning while offenders
				are in prison, jail, or a juvenile facility, prerelease transitional housing,
				and community release;
									(ii)establishing prerelease
				planning procedures to ensure that the eligibility of an offender for Federal
				or State benefits upon release is established prior to release, subject to any
				limitations in law, and to ensure that offenders obtain all necessary referrals
				for reentry services, including assistance identifying and securing suitable
				housing; and
									(iii)delivery of continuous
				and appropriate drug treatment, medical care, job training and placement,
				educational services, or any other service or support needed for
				reentry;
									(D)review the process by
				which the applicant adjudicates violations of parole, probation, or supervision
				following release from prison, jail, or a juvenile facility, taking into
				account public safety and the use of graduated, community-based sanctions for
				minor and technical violations of parole, probation, or supervision
				(specifically those violations that are not otherwise, and independently, a
				violation of law);
								(E)provide for an
				independent evaluation of reentry programs that include, to the maximum extent
				possible, random assignment and controlled studies to determine the
				effectiveness of such programs;
								(F)target high-risk
				offenders for reentry programs through validated assessment tools; and
								(G)target offenders with
				histories of homelessness, substance abuse, or mental illness, including a
				prerelease assessment of the housing status of the offender and behavioral
				health needs of the offender with clear coordination with mental health,
				substance abuse, or homelessness services systems to achieve stable and
				permanent housing outcomes with appropriate support service.
								(4)AmountThe
				amount of a grant made under this subsection may not be more than
				$925,000.
							(5)Period of
				grantA grant made under this subsection shall be effective for a
				2-year period—
								(A)beginning on the date on
				which the planning grant awarded under subsection (e) concludes; or
								(B)in the case of an
				implementation grant awarded to an eligible entity that did not receive a
				planning grant, beginning on the date on which the implementation grant is
				awarded.
								;
				(3)in subsection
			 (g)(1)(B)(ii), by striking 50 percent and inserting 75
			 percent;
				(4)in subsection (h)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
					(B)by striking paragraph (1)
			 and inserting the following:
						
							(1)In
				generalAs a condition of receiving financial assistance under
				subsection (f), each application shall develop a comprehensive reentry
				strategic plan that—
								(A)contains a plan to assess
				inmate reentry needs and measurable annual and 3-year performance
				outcomes;
								(B)uses, to the maximum
				extent possible, randomly assigned and controlled studies, or rigorous
				quasi-experimental studies with matched comparison groups, to determine the
				effectiveness of the program funded with a grant under subsection (f);
				and
								(C)includes as a goal of the
				plan to reduce the rate of recidivism for offenders released from prison, jail
				or a juvenile facility with funds made available under subsection (f).
								(2)Local
				evaluatorA partnership with a local evaluator described in
				subsection (e)(2) shall require the local evaluator to use the baseline data
				and target population characteristics developed under a subsection (e) planning
				grant to derive a feasible and meaningful target goal for recidivism reduction
				during the 3-year period beginning on the date of implementation of the
				program.
							;
				
					(5)in subsection (i)(1), by
			 striking under this section and inserting under
			 subsection (f);
				(6)in subsection (j)—
					(A)in paragraph (1), by
			 inserting for an implementation grant under subsection (f) after
			 applicant;
					(B)in paragraph (2)—
						(i)in subparagraph (E), by
			 inserting , where appropriate after support;
			 and
						(ii)by striking
			 subparagraphs (F), (G), and (H), and inserting the following:
							
								(F)a cost-benefit analysis
				to determine the cost effectiveness of the reentry program;
								(G)increased number of staff
				trained to administer reentry services;
								(H)increased proportion of
				individuals served by the program among those eligible to receive
				services;
								(I)increased number of
				individuals receiving risk screening needs assessment, and case planning
				services;
								(J)increased enrollment in,
				and completion of treatment services, including substance abuse and mental
				health services among those assessed as needing such services;
								(K)increased enrollment in
				and degrees earned from educational programs, including GED, vocational
				training, and college education;
								(L)increased number of
				individuals obtaining and retaining employment;
								(M)increased number of
				individuals obtaining housing;
								(N)reduction in drug and
				alcohol use; and
								(O)reduction in recidivism
				rates for individuals receiving reentry services after release, as compared to
				either baseline recidivism rates in the jurisdiction of the grantee or
				recidivism rates of the control or comparison
				group.
								;
				
						(C)in paragraph (4), by
			 striking this section and inserting subsection
			 (f); and
					(D)in paragraph (5), by
			 striking this section and inserting subsection
			 (f);
					(7)in subsection (k)(1), by
			 striking this section each place the term appears and inserting
			 subsection (f);
				(8)in subsection (l)—
					(A)in paragraph (2), by
			 inserting beginning on the date on which the most recent implementation
			 grant is made to the grantee under subsection (f) after 2-year
			 period; and
					(B)in paragraph (4), by
			 striking over a 2-year period and inserting during the
			 2-year period described in paragraph (2);
					(9)in subsection (o)(1), by
			 striking appropriated and all that follows and inserting the
			 following: appropriated—
					
						(A)$40,000,000 for fiscal
				year 2012;
						(B)$45,000,000 for fiscal
				year 2013;
						(C)$50,000,000 for fiscal
				year 2014;
						(D)$55,000,000 for fiscal
				year 2015; and
						(E)$60,000,000 for fiscal
				year 2016.
						;
				and
				(10)by adding at the end the
			 following:
					
						(p)DefinitionsIn
				this section—
							(1)the term
				exoneree means an individual who—
								(A)has been convicted of a
				Federal or State offense that is punishable by a term of imprisonment of more
				than 1 year;
								(B)has served a term of
				imprisonment for not less than 6 months in a Federal or State prison or
				correctional facility as a result of the conviction described in subparagraph
				(A); and
								(C)has been determined to be
				factually innocent of the offense described in subparagraph (A); and
								(2)the term
				offender includes an
				exoneree.
							.
				(b)Cost-Effective
			 alternatives to incarceration program
				(1)AuthorizationTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by striking part CC (42 U.S.C. 3797q et seq.) and inserting
			 the following:
					
						CCCost effective
				alternatives to incarceration program
							2901.DefinitionsIn this part:
								(1)Eligible
				offenderThe term eligible offender means an
				individual who—
									(A)has been charged,
				sentenced, or convicted of a crime for which a sentence of imprisonment of more
				than 1 year is authorized; and
									(B)does not have 1 or more
				prior convictions for—
										(i)a felony crime of
				violence with the intent to cause death or serious bodily harm;
										(ii)an offense involving
				rape;
										(iii)a sex offense against a
				minor; or
										(iv)a drug offense involving
				a deadly weapon.
										(2)Probation with
				enforcement programThe term probation with enforcement
				program means a program that—
									(A)reduces drug use, crime,
				and recidivism by requiring swift, predictable, and graduated sanctions for
				noncompliance with the conditions of probation, as determined by the Attorney
				General;
									(B)identifies for enrollment
				in the program eligible offenders who are serving a term of probation and who
				are at high risk of failing to observe the conditions of supervision and of
				being returned to incarceration as a result of the failure;
									(C)notifies eligible
				offenders of the rules of the probation demonstration program, and consequences
				for violating such rules;
									(D)monitors eligible
				offenders for illicit drug use with regular and rapid-result drug
				screening;
									(E)monitors eligible
				offenders for violations of other rules and probation terms, including failure
				to pay court-ordered financial obligations, such as child support or victim
				restitution;
									(F)responds to violations of
				the other rules and probation terms with immediate arrest of the violating
				eligible offender, and swift and certain modification of the conditions of
				probation, including imposition of short jail stays (which may gradually become
				longer with each additional violation and modification);
									(G)immediately responds to
				eligible offenders who have absconded from supervision with service of bench
				warrants and immediate sanctions;
									(H)provides rewards to
				eligible offenders who comply with such rules;
									(I)ensures funding for, and
				referral to, substance abuse treatment for eligible offenders who repeatedly
				fail to refrain from illicit drug use; and
									(J)establishes procedures to
				terminate program participation by, and initiate revocation to a term of
				incarceration for, eligible offenders who habitually fail to abide by program
				rules and pose a threat to public safety.
									(3)Law enforcement or
				prosecution drug treatment alternative to prison or jail
				programThe term law enforcement or prosecution drug
				treatment alternative to prison or jail program means a program
				that—
									(A)is administered by a
				prosecutor or law enforcement officer of a State, Indian tribe, or local
				government;
									(B)requires an eligible
				offender who is sentenced to participate in the program (instead of
				incarceration) to participate in a comprehensive substance abuse treatment
				program that is approved by the State or Indian tribe and licensed, if
				necessary, to provide medical and other health services;
									(C)requires an eligible
				offender to receive the consent of the prosecutor or law enforcement officer
				involved to participate in the program;
									(D)in the case of an
				eligible offender who is sentenced to participate in the program, requires the
				offender to serve a sentence of imprisonment with respect to the crime involved
				if the prosecutor or law enforcement officer, in conjunction with the treatment
				provider, determines that the eligible offender has not successfully completed
				the relevant substance abuse treatment program described in subparagraph
				(B);
									(E)provides for the
				dismissal of the criminal charges that lead to the participation of an eligible
				offender in the program if the eligible offender is determined to have
				successfully completed the program;
									(F)requires each substance
				abuse provider treating an eligible offender under the program to—
										(i)make periodic reports of
				the progress of the treatment of the eligible offender to the law enforcement
				officer involved and to the appropriate court in which the eligible offender
				was convicted; and
										(ii)notify the prosecutor or
				law enforcement officer involved and the appropriate court if the eligible
				offender absconds from the facility of the treatment provider or otherwise
				violates the terms and conditions of the program, consistent with Federal and
				State confidentiality requirements; and
										(G)has an enforcement unit
				comprised of law enforcement officers involved, the duties of which shall
				include—
										(i)verifying the address of
				an eligible offender and other contacts; and
										(ii)if necessary, locating,
				apprehending, and arresting an eligible offender who has absconded from the
				facility of a substance abuse treatment provider or otherwise violated the
				terms and conditions of the program and returning the eligible offender to the
				appropriate court for sentencing for the crime involved.
										(4)Reentry
				courtThe term reentry court means a program
				that—
									(A)monitors juvenile and
				adult eligible offenders reentering the community;
									(B)provides juvenile and
				adult eligible offenders reentering the community with coordinated and
				comprehensive reentry services and programs, such as—
										(i)drug and alcohol testing
				and assessment for treatment;
										(ii)assessment for substance
				abuse from a substance abuse professional who is approved by the State or
				Indian tribe and licensed by the appropriate entity to provide alcohol and drug
				addiction treatment, as appropriate;
										(iii)substance abuse
				treatment from a provider that is approved by the State or Indian tribe, and
				licensed, if necessary, to provide medical and other health services;
										(iv)health (including mental
				health) services and assessment;
										(v)aftercare and case
				management services that—
											(I)facilitate access to
				clinical care and related health services; and
											(II)coordinate with such
				clinical care and related health services; and
											(vi)any other services
				needed for reentry;
										(C)convenes community impact
				panels, victim impact panels, or victim impact educational classes;
									(D)provides and coordinates
				the delivery of community services to juvenile and adult eligible offenders,
				including—
										(i)housing
				assistance;
										(ii)education;
										(iii)job training;
										(iv)conflict resolution
				skills training;
										(v)batterer intervention
				programs; and
										(vi)other appropriate social
				services; and
										(E)establishes and
				implements graduated sanctions and incentives.
									2902.Grant
				authority
								(a)In
				generalThe Attorney General may make grants to States, local
				governments, territories, Indian tribes, nonprofit agencies, or any combination
				thereof, to develop, implement, or expand programs that provide alternatives to
				incarceration, in accordance with this part.
								(b)Allowable uses
									(1)In
				generalA grant under this part may be used for the expenses of a
				law enforcement or prosecution drug treatment alternatives to prison or jail
				program, a problem-solving court, including a reentry court, or a probation
				with enforcement program including for—
										(A)salaries, personnel
				costs, equipment costs, and other costs directly related to the operation or
				evaluation of the program;
										(B)payments for providers
				that are approved by the State or Indian tribe and licensed, if necessary, to
				provide needed treatment or education to eligible offenders participating in
				the program, including aftercare supervision, mental health services, substance
				abuse services, vocational training, education, and job placement; and
										(C)payments to public and
				nonprofit private entities that are approved by the State or Indian tribe and
				licensed, if necessary, to provide mental health, alcohol and drug addiction
				treatment to offenders participating in the program.
										(2)Supplement and not
				supplantGrants made under this part shall be used to supplement,
				and not supplant, non-Federal funds that would otherwise be available for
				programs described in this part.
									(c)Applications
									(1)In
				generalA State, local government, territory, Indian tribe, or
				nonprofit agency desiring a grant under this part shall submit an application
				to the Attorney General in such form and containing such information as the
				Attorney General may reasonably require.
									(2)Application
				contentsAn application submitted under paragraph (1)
				shall—
										(A)describe the program to
				be assisted under this part and the need for the program to serve eligible
				offenders;
										(B)describe a long-term
				strategy and detailed implementation plan for the program, including how the
				applicant plans to pay for the program after the Federal funding is
				discontinued;
										(C)identify the governmental
				and community agencies the activities of which shall be coordinated under the
				project;
										(D)certify that—
											(i)all agencies affected by
				the program, including community corrections and parole entities, have been
				appropriately consulted in the development of the program; and
											(ii)there will be
				appropriate coordination with all such agencies in the implementation of the
				program; and
											(E)describe the methodology
				and outcome measures that will be used to evaluate the program.
										2903.Federal
				share
								(a)Matching
				requirementThe Federal share
				of the cost of an activity carried out using a grant under this part shall be
				not more than 50 percent.
								(b)In-Kind
				contributions
									(1)In
				generalSubject to paragraph (2), the recipient of a grant under
				this part may meet the matching requirement under subsection (a) by making
				in-kind contributions of goods or services that are directly related to the
				purpose for which the grant was awarded.
									(2)Maximum
				percentageNot more than 75 percent of the amount provided by a
				recipient of a grant under this part to meet the matching requirement under
				subsection (a) may be provided through in-kind contributions under paragraph
				(1).
									2904.Geographic
				distributionThe Attorney
				General shall ensure that, to the extent practicable, the distribution of
				grants under this part is equitable and includes States, local governments,
				territories, Indian tribes, or nonprofit agencies—
								(1)in each State; and
								(2)in rural, suburban,
				tribal, and urban jurisdictions.
								2905.Reports and
				evaluationsEach entity
				receiving a grant under this section shall submit to the Attorney General, for
				each fiscal year in which funds received under the grant are expended, a
				report, at such time and in such manner as the Attorney General may reasonably
				require, that contains—
								(1)a summary of the
				activities carried out under the program assisted by the grant;
								(2)an assessment of whether
				the activities are meeting the need for the program identified in the
				application submitted under section 2902(c); and
								(3)such other information as
				the Attorney General may require.
								2906.Training and
				technical assistanceThe
				Attorney General may, using amounts made available to carry out this part,
				establish training and technical assistance for grantees, including—
								(1)providing education,
				training, and technical assistance for States, Indian tribes, territories,
				local governments, service providers, and nonprofit organizations relating to
				problem-solving courts, law enforcement or prosecution drug treatment
				alternative to prison or jail programs, and probation with enforcement
				programs;
								(2)collecting data and best
				practices from grantees and other agencies and organizations;
								(3)developing and
				disseminating evaluation tools, mechanisms, and measures to better assess and
				document performance measures and outcomes;
								(4)disseminating information
				to States and other relevant entities about best practices, policy standards,
				and research findings; and
								(5)interdisciplinary and
				profession-specific training for relevant professionals on information and
				skills necessary to plan, implement, or expand problem-solving courts, law
				enforcement drug treatment alternative to prisons programs, and probation with
				enforcement programs.
								2907.Authorization of
				appropriations
								(a)In
				generalThere are authorized
				to be appropriated to carry out this part—
									(1)$10,000,000 for fiscal
				year 2012;
									(2)$12,000,000 for fiscal
				year 2013;
									(3)$14,000,000 for fiscal
				year 2014;
									(4)$16,000,000 for fiscal
				year 2015; and
									(5)$20,000,000 for fiscal
				year 2016.
									(b)LimitationsOf
				the amounts made available pursuant to subsection (a) for a fiscal year—
									(1)not more than 2 percent
				may be used by the Attorney General for salaries and administrative expenses;
				and
									(2)not more than 5 percent
				nor less than 2 percent may be used for technical assistance and
				training.
									2908.Rule of
				constructionNothing in this
				part shall be construed to prevent a grantee that operates a drug court under
				part EE when the grant under this part is awarded from using funds from the
				grant under this part to supplement the drug court in accordance with section
				2902(b)(1).
							.
				(2)Technical and
			 conforming amendmentsTitle I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 is amended—
					(A)in section 1001(a) (42
			 U.S.C. 3793(a)), by striking paragraph (26); and
					(B)by striking section 2978
			 (42 U.S.C. 3797w–2).
					(3)Savings
			 clauseA grant made under section 2978 or part CC of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w–2 and
			 3797q et seq.) before the date of enactment of this Act shall remain in full
			 force and effect under the terms, and for the duration, of the grant.
				(c)Grants for family-Based
			 substance abuse treatmentPart DD of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et seq.) is
			 amended—
				(1)in section 2921 (42
			 U.S.C. 3797s), in the matter preceding paragraph (1), by inserting
			 nonprofit organizations, before and Indian;
			 and
				(2)by striking section
			 2926(a) (42 U.S.C. 3797s–5(a)), and inserting the following:
					
						(a)In
				generalThere are authorized to be appropriated to carry out this
				part—
							(1)$8,000,000 for fiscal
				year 2012; and
							(2)$10,000,000 for each of
				fiscal years 2013, 2014, 2015, and
				2016.
							.
				(d)Grant program To
			 evaluate and improve educational methods at prisons, jails, and juvenile
			 facilitiesTitle I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended—
				(1)by redesignating part KK
			 (42 U.S.C. 3793ee et seq.) as part LL;
				(2)by redesignating the
			 second part designated as part JJ, as added by the Second Chance Act of 2007
			 (Public Law 110–199; 122 Stat. 677), relating to grants to evaluate and improve
			 educational methods, as part KK;
				(3)by redesignating the
			 second section designated as section 3001 and section 3002 (42 U.S.C. 3797dd
			 and 3797dd–1), as added by the Second Chance Act of 2007 (Public Law 110–199;
			 122 Stat. 677), relating to grants to evaluate and improve educational methods,
			 as sections 3005 and 3006, respectively;
				(4)in section 3005, as so
			 redesignated—
					(A)in subsection (a)—
						(i)in paragraph (2), by
			 striking and at the end;
						(ii)in paragraph (3), by
			 striking the period at the end and inserting ; and; and
						(iii)by adding at the end
			 the following:
							
								(4)implement methods to
				improve academic and vocational education for offenders in prisons, jails, and
				juvenile facilities consistent with the best practices identified in subsection
				(c).
								;
						(B)by redesignating
			 subsection (c) as subsection (d); and
					(C)by inserting after
			 subsection (b), the following:
						
							(c)Best
				practicesNot later than 180 days after the date of enactment of
				the Second Chance Reauthorization Act of
				2011, the Attorney General shall identify and publish best
				practices relating to academic and vocational education for offenders in
				prisons, jails, and juvenile facilities. The best practices shall consider the
				evaluations performed and recommendations made under grants made under
				subsection (a) before the date of enactment of the Second Chance
				Reauthorization Act of 2011
							;
				and
					(5)in section 3006, as so
			 redesignated, by striking to carry and all that follows through
			 2010 and inserting for each of fiscal years 2012, 2013,
			 2014, 2015, and 2016 for grants for purposes described in section
			 3005(a)(4).
				(e)Technology careers
			 training demonstration grantsSection 115 of the Second Chance
			 Act of 2007 (42 U.S.C. 17511) is amended—
				(1)in subsection (a), by
			 striking and Indian and inserting nonprofit
			 organizations, and Indian; and
				(2)by striking subsection
			 (e) and inserting the following:
					
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
							(1)$7,000,000 for each of
				fiscal years 2012 and 2013; and
							(2)$10,000,000 for each of
				fiscal years 2014, 2015, and
				2016.
							.
				(f)Offender reentry
			 substance abuse and criminal justice collaboration
			 programSection 201(f)(1) of the Second Chance Act of 2007 (42
			 U.S.C. 17521(f)(1)) is amended to read as follows:
				
					(1)In
				generalThere are authorized to be appropriated to carry out this
				section $15,000,000 for each of fiscal years 2012 through
				2016.
					.
			(g)Mentoring grants to
			 nonprofit organizationsSection 211 of the Second Chance Act of
			 2007 (42 U.S.C. 17531) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g);
				(2)by inserting after
			 subsection (e) the following:
					
						(f)DefinitionsIn
				this section—
							(1)the term
				exoneree means an individual who—
								(A)has been convicted of a
				Federal or State offense that is punishable by a term of imprisonment of more
				than 1 year;
								(B)has served a term of
				imprisonment for not less than 6 months in a Federal or State prison or
				correctional facility as a result of the conviction described in subparagraph
				(A); and
								(C)has been determined to be
				factually innocent of the offense described in subparagraph (A); and
								(2)the term
				offender includes an
				exoneree.
							;
				and
				(3)in subsection (g), as
			 redesignated, by striking this section and all that follows and
			 inserting the following: this section—
					
						(1)$15,000,000 for fiscal
				year 2012;
						(2)$16,000,000 for fiscal
				year 2013;
						(3)$16,000,000 for fiscal
				year 2014;
						(4)$19,000,000 for fiscal
				year 2015; and
						(5)$20,000,000 for fiscal
				year
				2016.
						.
				3.Audit and accountability
			 of grantees
			(a)DefinitionIn
			 this section, the term unresolved audit finding means an audit
			 report finding or recommendation that a grantee has used grant funds for an
			 unauthorized expenditure or otherwise unallowable cost that is not closed or
			 resolved during a 1-year period beginning on the date of an initial
			 notification of the finding or recommendation.
			(b)Audit
			 requirementBeginning in fiscal year 2012, and every 3 years
			 thereafter, the Inspector General of the Department of Justice shall conduct an
			 audit of not less than 10 percent of all grantees that are awarded funding
			 under—
				(1)section 2976(b) of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w(b));
				(2)part CC of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797q et seq.),
			 as amended by this Act;
				(3)part DD of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et
			 seq.);
				(4)part JJ of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797dd et seq.);
			 or
				(5)section 115, 201, or 211
			 of the Second Chance Act of 2007 (42 U.S.C. 17511, 17521, and 17531).
				(c)Mandatory
			 exclusionA grantee that is found to have an unresolved audit
			 finding under an audit conducted under subsection (b) may not receive grant
			 funds under the grant programs described in paragraphs (1) through (5) of
			 subsection (b) in the 2 fiscal years following the fiscal year to which the
			 finding relates.
			(d)ReimbursementIf
			 a grantee described in subsection (c) is awarded funds under a grant program
			 described subsection (b) during the 2-fiscal-year period in which the grantee
			 is barred from receiving grants under subsection (c), the Attorney General
			 shall pay to the General Fund of the Treasury an amount that is equal to the
			 amount that was improperly awarded to the grantee.
			(e)Priority of grant
			 awardsThe Attorney General, in awarding grants under the
			 programs described in paragraphs (1) through (5) of subsection (b) shall give
			 priority to eligible entities that during the 2-year period preceding the
			 application for a grant have not been found to have an unresolved audit
			 finding.
			(f)Nonprofit organization
			 requirements
				(1)DefinitionFor
			 purposes of this section and the grant programs described in subsection (b),
			 the term nonprofit organization means an organization that is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from taxation under section 501(a) of such Code.
				(2)Prohibition on awarding
			 of grantsThe Attorney General may not award a grant under a
			 grant program described in subsection (b) to a nonprofit organization that
			 holds money in offshore accounts for the purpose of avoiding paying the tax
			 described in section 511(a) of the Internal Revenue Code of 1986.
				(3)DisclosureEach
			 nonprofit organization that is awarded a grant under a grant program described
			 in subsection (b) and uses the procedures prescribed in regulations to create a
			 rebuttable presumption of reasonableness for the compensation of its officers,
			 directors, trustees and key employees, shall disclose to the Attorney General,
			 in the application for the grant, the process for determining such
			 compensation, including the independent persons involved in reviewing and
			 approving such compensation, the comparability data used, and contemporaneous
			 substantiation of the deliberation and decision. Upon request, the Attorney
			 General shall make the information disclosed under this subsection available
			 for public inspection.
				4.Federal reentry
			 improvements
			(a)Responsible
			 reintegration of offendersSection 212 of the Second Chance Act
			 of 2007 (42 U.S.C. 17532) is repealed.
			(b)Federal prisoner
			 reentry initiativeSection 231 of the Second Chance Act of 2007
			 (42 U.S.C. 17541) is amended—
				(1)in subsection (g)—
					(A)in paragraph (3), by
			 striking carried out during fiscal years 2009 and 2010 and
			 inserting carried out during fiscal years 2012 through 2016;
			 and
					(B)in paragraph (5)(A)(i),
			 by striking 65 years and inserting 60
			 years;
					(2)by striking subsection
			 (h);
				(3)by redesignating
			 subsection (i) as subsection (h); and
				(4)in subsection (h), as so
			 redesignated, by striking 2009 and 2010 and inserting
			 2012 through 2016.
				(c)Enhancing reporting
			 requirements pertaining to community correctionsSection 3624(c)
			 of title 18, United States Code, is amended—
				(1)in paragraph (5), in the
			 second sentence, by inserting , and number of prisoners not being placed
			 in community corrections facilities for each reason set forth before
			 , and any other information; and
				(2)in paragraph (6), by
			 striking the Second Chance Act of 2007 and inserting the
			 Second Chance Reauthorization Act of
			 2011.
				(d)Termination of study on
			 effectiveness of depot naltrexone for heroin addictionSection
			 244 of the Second Chance Act of 2007 (42 U.S.C. 17554) is repealed.
			(e)Authorization of
			 appropriations for researchSection 245 of the Second Chance Act
			 of 2007 (42 U.S.C. 17555) is amended—
				(1)by striking 243,
			 and 244 and inserting and 243; and
				(2)by striking 2009
			 and 2010 and inserting 2012, 2013, 2014, 2015, and
			 2016.
				(f)Good time conduct
			 calculation
				(1)In
			 generalSection 3624(b) of title 18, United States Code, is
			 amended—
					(A)by striking paragraph (1)
			 and inserting the following:
						
							(1)Subject to paragraphs (2)
				and (3)(C), a prisoner who is serving a term of imprisonment of more than 1
				year, other than a term of imprisonment for the duration of the prisoner’s
				life, shall receive credit toward the service of the prisoner’s sentence, in
				addition to the time actually served by the prisoner, beginning on the date on
				which the sentence of the prisoner commences, at the rate of 54 days per year
				of sentence imposed, if the Bureau of Prisons determines that the prisoner has
				displayed exemplary compliance with institutional disciplinary
				regulations.
							;
				and
					(B)by striking paragraphs
			 (3) and (4) and inserting the following:
						
							(3)(A)This subsection shall
				apply to all prisoners serving a term of imprisonment for offenses committed on
				or after November 1, 1987.
								(B)With respect to a
				prisoner serving a term of imprisonment on the date of enactment of the Second
				Chance Reauthorization Act of 2011, this subsection shall apply to the entirety
				of the sentence imposed on the prisoner, including time already served.
								(C)A prisoner may not be
				awarded credit under this subsection that would cause the prisoner to be
				eligible for release earlier than the time already served by the prisoner on
				the imposed
				sentence.
								.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 90
			 days after the date of enactment of this Act.
				(g)Federal prisoner
			 recidivism reduction programming enhancement
				(1)In
			 generalSection 3621 of title 18, United States Code, is
			 amended—
					(A)by redesignating
			 subsection (g) as subsection (i); and
					(B)by inserting after
			 subsection (f) the following:
						
							(g)Incentive for
				prisoners' participation in reentry programs proven To reduce
				recidivism
								(1)DefinitionsIn
				this subsection—
									(A)the term
				demonstrated to reduce recidivism means that the Director of
				Bureau of Prisons has determined that appropriate research has been conducted
				and has validated the effectiveness of the program on recidivism; and
									(B)the term
				successfully participates means that a prisoner has been
				enrolled for a period of not less than 180 days during the 12 months preceding
				the award of credit in 1 or more programs—
										(i)for which the prisoner is
				eligible; and
										(ii)that meet the treatment
				and program needs of the prisoner.
										(2)Eligibility to earn
				additional credit
									(A)In
				generalExcept as provided in subparagraph (B), any prisoner who,
				in the judgment of the Director of the Bureau of Prisons, successfully
				participates in a program that has been demonstrated to reduce recidivism, is
				eligible to earn additional credit toward satisfaction of the sentence being
				served by the prisoner.
									(B)Limitation on
				eligibilityAny prisoner who has more than 1 conviction for an
				offense involving rape or has been convicted of a sex offense against a minor
				is not eligible to earn additional credit toward satisfaction of the sentence
				being served by the prisoner under subparagraph (A).
									(3)Credit toward service
				of sentenceExcept as provided in paragraph (4), a prisoner may
				receive credit toward service of the sentence of the prisoner of up to 60 days
				per year for each year in which the prisoner is in custody of the Bureau of
				Prisons and successfully participates in a program described in paragraph (2).
				Any credits awarded under this subsection shall vest on the date the prisoner
				is released from custody.
								(4)Limitation on awards of
				credit
									(A)In
				generalA prisoner may accrue credit toward service of the
				sentence of the prisoner under this subsection if the credit accrued under this
				subsection, when combined with any reductions in the period of time the
				prisoner remains in custody resulting from participation in a residential
				substance abuse program and credit received under section 3624(b), does not
				exceed 33 percent of the sentence imposed on the prisoner.
									(B)Prior time
				creditNo credits shall be awarded for any time spent in—
										(i)programs during the
				180-day period preceding the enactment of the Second Chance Reauthorization Act of 2011;
				or
										(ii)official detention prior
				to the date the sentence commences under section 3585(a).
										(5)Receipt of credit at
				end of yearA prisoner may receive credit at the end of each year
				of the sentence being served by the prisoner, beginning at the end of the first
				year of the sentence, subject to a determination by the Director by the Bureau
				of Prisons that during the year the prisoner display exemplary compliance with
				institutional disciplinary regulations. For purposes of this section, the first
				year shall commence on the date the sentence commences under section
				3585(a).
								(h)Partnerships to Expand
				Access to Reentry Programs Proven to Reduce Recidivism
								(1)DefinitionsThe
				term demonstrated to reduce recidivism means that the Director of
				Bureau of Prisons has determined that appropriate research has been conducted
				and has validated the effectiveness of the type of program on
				recidivism.
								(2)Eligibility for
				recidivism reduction partnershipA faith-based or community-based
				nonprofit organization that provides mentoring or other programs that have been
				demonstrated to reduce recidivism is eligible to enter into a recidivism
				reduction partnership with a prison or community-based facility operated by the
				Bureau of Prisons.
								(3)Recidivism reduction
				partnershipsThe Director of the Bureau of Prisons shall develop
				policies to require wardens of prisons and community-based facilities to enter
				into recidivism reduction partnerships with faith-based and community-based
				nonprofit organizations that are willing to provide, on a volunteer basis,
				programs described in paragraph (2).
								(4)Reporting
				requirementThe Director of the Bureau of Prisons shall submit to
				Congress an annual report on the last day of each fiscal year that—
									(A)details, for each prison
				and community-based facility for the fiscal year just ended—
										(i)the number of recidivism
				reduction partnerships under this section that were in effect;
										(ii)the number of volunteers
				that provided recidivism reduction programming; and
										(iii)the number of
				recidivism reduction programming hours provided; and
										(B)explains any disparities
				between facilities in the numbers reported under subparagraph
				(A).
									.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 180
			 days after the date of enactment of this Act.
				5.GAO study and
			 report
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study that—
				(1)identifies all programs
			 and initiatives for prisoners within the custody of the Federal Government that
			 focus on prisoner reentry, criminal recidivism, substance abuse treatment,
			 mentoring, or career training; and
				(2)evaluates whether there
			 are any programs or initiatives identified under paragraph (1) that are
			 duplicative or overlapping in nature.
				(b)ReportThe
			 Comptroller shall submit to Congress a report on the findings of the study
			 conducted under subsection (a), which shall include—
				(1)a description of the cost
			 of any duplicative or overlapping programs or initiatives; and
				(2)recommendations
			 on—
					(A)how to achieve cost
			 savings within the programs and initiatives identified under subsection (a)(1);
			 and
					(B)which Federal agency
			 would be best equipped to administer the programs and initiatives.
					
	
		July 21, 2011
		Reported with an amendment
	
